  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 1 of 26 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSALL DIVISION
 KOJICAST, LLC,                                   §
                                                  §
           Plaintiff                              §        CIVIL ACTION NO. 2:19-cv-00132
                                                  §
 v.                                               §          JURY TRIAL DEMANDED
                                                  §
 FUNIMATION PRODUCTIONS, LLC,                     §
                                                  §
           Defendant                              §


                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Kojicast, LLC (“Kojicast”) as and for its original complaint for patent

infringement against Funimation Productions, LLC (“Defendant” or “Funimation”), alleges as

follows:

                                          THE PARTIES
       1.          Kojicast, LLC is a Texas LLC having a principal place of business at 6220

Bentwood Trail #1705, Dallas, Collin County, Texas 75252.

       2.          Upon information and belief, Funimation is a Delaware corporation with its

principal place of business located at 1200 Lakeside Parkway, Suite 100, Flower Mound, Texas

75028. (Denton County).

       3.          Upon information and belief, Defendant offers products, including those accused

herein of infringement, to customers and/or potential customers located in Texas and elsewhere in

the United States. Among other things, Defendant engages in marketing activities that promote

the use of the Defendant’s video delivery platform.




                                            Page 1 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 2 of 26 PageID #: 2




                               JURISDICTION AND VENUE
       4.       Kojicast brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331, 1338(a) and 1367.

       5.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400.

Defendants principal place of business is in this District in Flower Mound, TX (Denton County).




                                          Page 2 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 3 of 26 PageID #: 3




Upon information and belief, Defendant has committed acts of infringement in this judicial

district, and/or have purposely transacted business involving the accused products in this judicial

district, including sales to one or more customers in the State of Texas.

        6.       Defendant is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and judicial district,

including: (A) at least part of its past infringing activities, (B) regularly doing or soliciting business

in Texas, and/or (C) engaging in persistent conduct and/or deriving substantial revenue from goods

and services provided to customers in Texas.

                                      THE PATENTS-IN-SUIT
        7.       Kojicast is the owner of U.S. Patent No. 9,037,683 (“the ‘683 Patent”), entitled

MEDIA ASSET STREAMING OVER NETWORK TO DEVICES that issued on April 29, 2015

and claims priority to an application filed on March 5, 2012. The first-listed inventor of the ‘683

Patent is Koji Yoden of Japan. A true and correct copy of the ‘683 Patent is attached as Exhibit

A hereto.

        8.      Public resources indicate that the U.S. Patent and Trademark Office (USPTO) cited

and considered more than seventy (70) references before it determined that the inventions in the

Patent-in-Suit deserved patent protection. Among those references include patents and/or patent

applications of Apple (ten references), Microsoft, Sony, LG, Comcast, AT&T, and Intel.

        9.      The claims of the ‘683 Patent are novel and non-obviousness.

        10.     The ‘683 Patent is inventive over prior art.

        11.     The methods and operational capability recited in the claims of the ‘683 patent are

not conventional or generic.

        12.     The ‘683 Patent addresses a problem whereby a user of a mobile device (e.g., a

mobile phone) is streaming media content (e.g., a movie or a video) from a server (e.g., the cloud)


                                              Page 3 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 4 of 26 PageID #: 4




to the mobile phone. However, the user desires to switch the streaming destination and instead

stream the same media content (e.g. the movie or the video) from the server to a TV.

Conventionally, mobile devices had no ability to select among multiple streaming destinations.

Accordingly, the user had to put down the mobile phone (effectively stopping the streaming) and

then launch an application on a different device specifically designed to stream content to a TV.

These devices are referred to a streaming device and are sold by numerous companies including

Amazon, Roku, Apple, Google, and Nvidia. For example, a user could launch a streaming device

connected to the TV. In this process, the user had to hope that he or she could find the same video

and, the same streaming service was being used on both the streaming device and the mobile

device.

          13.   With reference to the preceding paragraph, for example, the user may have been

watching a YouTube video (or any other video or audio content) on his or her mobile phone via a

mobile device application such as YouTube. To access the same movie or video through the

streaming device (connected to the TV), the user would need to first ensure that a YouTube

application was installed on the streaming device and, also, provide sign-in credentials. Then, the

user would need to navigate through the on-screen interface on the streaming device to find the

same movie or video – hoping that he or she could find it and, ultimately, advance the video to the

same spot he or she was previously watching on the mobile phone. If the user decided to switch

streaming back to the mobile device instead of streaming through the streaming device to the TV,

the opposite complicated steps would occur. The streaming device would stop streaming and the

user would need to attempt to find the same movie or video on the mobile phone – again

encountering a similar trouble-some process.




                                           Page 4 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 5 of 26 PageID #: 5




       14.     The inventor of the ‘683 Patent, Koji Yoden, recognized that this inability to select

amongst streaming destinations and actively switch between the two was cumbersome. Yet, no

one had solved the problem of making them less cumbersome. Accordingly, through the teachings

of the ‘683 Patent, Koji Yoden devised a way whereby the mobile phone, server, and TV could all

be modified to communicate with one another to allow a user selection amongst multiple

destinations thereby, for example, allowing one to switch the streaming of the media content to

the mobile device to streaming the same media content to the TV.

       15.     Additionally, to make things incredibly easy on the user, Koji Yoden taught in the

‘683 Patent how to modify the mobile phone, server, and TV to allow control of such interactions

directly from the mobile phone. For example, a user could select on a graphical user interface of

the mobile phone to switch a streaming to the television. Then, after a user switches streaming to

the TV, the mobile phone user maintains control and watches progress information on the mobile

phone. This is because the servers were modified to simultaneously send progress information to

the mobile phone while, also, streaming content to the TV.

       16.     Koji Yoden further taught in the ‘683 Patent how switching of streaming

destinations could occur multiple times from the mobile phone. For example, after switching to

the TV, the user via the mobile phone could switch streaming back to the mobile phone or to

another TV, for example in the next room. Such concepts advantageously allowed a user to

initially stream a movie or video to a mobile phone (e.g., during a commute) and then seamlessly

switch to a TV at home directly through the mobile phone. Then, after watching on one TV, the

user could further switch to a second TV in the home (or another home) through further interaction

on the mobile phone.




                                           Page 5 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 6 of 26 PageID #: 6




       17.     Koji Yoden further taught how monitoring of connections between these devices

(server, mobile phone, and TV) allowed a ceasing of streaming, for example, when the streaming

server could no longer reach the mobile device.

       18.     While new at the time he developed it, Koji Yoden’s invention is now generally

referred to in the industry as “casting.” Rather than simply describe a “pie in the sky”

implementation of such invention, Koji Yoden laboriously described in detail in a patent covering

ninety-seven (97) pages how these three devices could be modified to allow such a switching and

mobile device control. For example, through FIGURES 9-26, 35-40, 43-45, 47-51, 61-62, and 65-

66 and the associated text, Koji Yoden explained how these devices (mobile phone, server, and

TV) communicate with one another, using what engineers refer to as “call flows” – whereupon

arrowed lines represent communicated information back and forth between devices. In FIGURES

1-5 and associated text, Koji Yoden provided architectural diagrams and further explained the

interaction between the mobile phone, server, and TV occur. Additionally, in the remaining figures

and associated text, Koji Yoden explained among other things, how the graphical user interface

could be used control and switch between different destinations.

       19.     In the prosecution of the ‘683 Patent, Koji Yoden’s invention was compared against

more than seventy (70) references, including some of the best technological companies in the

world. For example, the USPTO examiner compared Koji Yoden’s inventions to ten (10)

references from Apple and one or more references from Google, Microsoft, Sony, LG, Comcast,

AT&T, and Intel.

       20.     Through this prosecution, Koji Yoden as a pro-se inventor (representing himself)

carefully examined the closest pieces of prior art the United States Patent Office found. Following




                                           Page 6 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 7 of 26 PageID #: 7




an initial rejection , Koji Yoden cancelled all the claims and presented new claims along with an

explanation as to why such prior art did not disclose the claim features:




February 1, 2015 Office Action response at pages 12 of 15.

       21.      After examining Koji Yoden’s claims in light of these seventy (70) references, the

USPTO decided to allow the application. In exchange for his inventive contribution to society,

Koji Yoden was granted the ‘683 Patent.

       22.      The USPTO determined that claims of the ‘683 Patent were new under 35 U.S.C.

§102 et. seq.

       23.      The USPTO determined that claims of the ‘683 Patent were non-obvious under 35

U.S.C. §103 et. seq.

       24.      The USPTO determined that claims of the ‘683 Patent contained patentable subject

matter under 35 U.S.C. §101.

       25.      The claims of the ‘683 Patent were examined after the 2014 supreme court decision

in Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014).




                                           Page 7 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 8 of 26 PageID #: 8




        26.    The claims of the ‘683 Patent reflect the above-described teachings and are directed

to the novel concept of enabling a user on a mobile device (e.g., a mobile phone) to switch the

streaming of media content from a server (e.g., the cloud) to the mobile device to a streaming from

the server to a TV. The claims further recite the novel concept of allowing the user on the mobile

device continued interaction in such streaming even though the media content was switched to

streamed directly from the server to the TV. For example, in such a scenario, progress information

is sent from the server to the mobile device in parallel with the streaming of the media content to

the TV. Further, a user can choose to switch from streaming from the server to the TV to streaming

to the mobile device (or another TV) through the mobile device interaction.

        27.    No existing computer technology had such functionality. Indeed, the USPTO could

find no such disclosures. To enable the functionally of the claims, the specification of the ‘683

Patent disclosed how streaming servers could be modified to communicate simultaneously with

both a TV and a mobile device and, also, switch the streaming between the two.

        28.    In the particular context of the claims, each of these respective devices is distinct

from the others by an Internet Protocol (IP) address. Accordingly, the server at a first IP address

(according to the teaching of the disclosures) were modified to be able to stream media content to

a second IP address (e.g., the TV) while simultaneously communicating progress information to a

third IP address (e.g., the mobile device). Moreover, the disclosure of the ‘683 Patent taught how

all three of the mobile device, media streaming device (associated with a TV), and the servers

could be modified and improved to enable switching between the mobile device and TV as the

streaming destination through control by the mobile device.

        29.    In other litigation, Google’s “Chromecast” and Apple’s Airplay were alleged to be

prior art.




                                           Page 8 of 26
  Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 9 of 26 PageID #: 9




       30.     Google’s “Chromecast” is not prior art. Google announced Chromecast in July of

2013 – more than a year after the March 2012 priority date of the ‘683 Patent. Additionally, the

priority dates of Google’s patent on its Chromecast devices post-date the invention date. See e.g.,

U.S. Patent No. 10,103,899 (listing provisional application date of June 17, 2013) and U.S. Patent

No. D741,865 (listing application date of April 4, 2014).

       31.     Apple’s Airplay “mirroring” is a completely different technology than that

disclosed in the ‘683 Patent and has not been accused in the present lawsuit. Additionally, to the

extent any Apple technology had any relevance to the ‘683 Patent, the USPTO considered ten

references from Apple and found none that disclosed Koji Yoden’s invention.

       32.     Moreover, Airplay as a technology has evolved over time. For example, Airplay

concepts concerning direct streaming from a wireless device to a TV (which has not been accused

in this lawsuit ) were still considered to be new more than two years after the March 2012 priority

date of the ‘683 Patent. See e.g., U.S. Patent No. 9,665,336 to Qualcomm entitled “Direct

Streaming for Wireless Display.” (listing a priority date of July 29, 2014).

       33.     The ‘683 Patent also does not pre-empt all methods of streaming. For example, a

user may engage in traditional streaming to a mobile phone or traditional streaming to a television

– using the cumbersome process that existed before Koji Yoden’s invention.

       34.     Courts have repeatedly warned against over-simplifying inventions. Koji Yoden’s

invention is not merely limited to the concept of streaming media content to a media playback

device based on user input on a mobile device. Nor is Koji Yoden’s invention merely limited to

the concept of displaying a progress bar and playback buttons on one device while streaming the

video/media on another device. Limiting Koji Yoden’s invention to such concepts undeniably

ignores the claims.



                                           Page 9 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 10 of 26 PageID #: 10




       35.    Had the ‘683 been examined today, it would likewise again be determined to satisfy

the requirements of 35 U.S.C. §§101, 102, and 103.

       36.    The claims of the ‘683 Patent do not simply say “apply it” to an abstract concept.

Rather, they describe improvements to computer systems, namely the particular interactions that

occur between different machines with discrete IP addresses.

       37.    The USPTO’s April 2018 memo to the Patent Examining Corp explained the

impact of Federal Circuit’s Decision in Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018)

and the corresponding required evidence to show something was abstract. In particular, the

USPTO recognized that in the patentable subject matter inquiry, the evidence required more than

just a showing that something was disclosed in the prior art. Rather, the evidence must show that

something was “well-understood, routine, and conventional.”

       Specifically, the Federal Circuit held that "[w]hether something is well-
       understood, routine, and conventional to a skilled artisan at the time of the
       patent is a factual determination." Id. at 1369.

       ...

       As the Federal Circuit explained: "[w]hether a particular technology is well-
       understood, routine, and conventional goes beyond what was simply known
       in the prior art. The mere fact that something is disclosed in a piece of prior
       art, for example, does not mean it was well-understood, routine, and
       conventional." Berkheimer, 881 F.3d at 1369.

Source:        https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-
20180419.PDF (Emphasis added).

       38.    To this end, the USPTO issued training material guidance in April 2018 to its the

Patent Examining Corp in the context of a patentable matter subject matter determination – look

for something that is “widely prevalent or in common use in the relevant industry.”




                                           Page 10 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 11 of 26 PageID #: 11




Source: https://www.uspto.gov/sites/default/files/documents/berkheimer-training-20180427.pptx

       39.     The claim elements of the ‘683 Patent are neither “widely prevalent or in common

use in the relevant industry” nor are they “well-understood, routine, and conventional.” No

evidence has been provided showing this to be the case. Rather, as evidenced by the examination

process of the ‘683 Patent, the features of the claims were not even disclosed by the seventy (70)

references already considered.

       40.     If indeed something were well-understood, routine, and conventional, certainly

evidence could easily be obtained to establish as much.

       41.     Claim 1 of the ‘683 Patent requires:

                1.       A method, comprising:
                providing, in a computer-readable medium, a database associating a mobile
       device with one or more media playback devices, wherein the mobile device and
       the media playback devices are identified by discrete IP addresses on the Internet;
                listing thumbnails of media contents stored on a server, on a graphical user
       interface of the mobile device, based on media content information received from
       the server in communication with the mobile device over the Internet, wherein the
       server is identified by a discrete IP address different from the IP addresses of the
       mobile device and the media playback devices on the Internet;
                in response to a first user input on the graphical user interface, determining
       one of the mobile device and the media playback devices as a streaming destination
       with reference to the database, wherein the first user input includes selection of one
       of the listed thumbnails;
                (a) upon determining the mobile device to be the streaming destination,
       streaming a media content corresponding to the selected thumbnail from the server
       to the mobile device over the Internet while streaming nothing from the server to
       any of the media playback devices over the Internet, whereas (b) upon determining
       one of the media playback devices to be the streaming destination, streaming the


                                           Page 11 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 12 of 26 PageID #: 12




       media content corresponding to the selected thumbnail from the server to the
       determined media playback device over the Internet while streaming progress
       information from the server to the mobile device in parallel to the streaming of the
       media content, wherein the progress information is indicative of progress of the
       streaming of the media content within a duration of the media content; and
               (a) playing back the streamed media content on the graphical user interface
       of the mobile device when the streaming is directed to the mobile device, whereas
       (b) displaying the progress on the graphical user interface of the mobile device
       based on the progress information while playing back the streamed media content
       at the media playback device when the streaming is directed to the media playback
       device.

       42.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “in response to a first user

input on the graphical user interface, determining one of the mobile device and the media playback

devices as a streaming destination with reference to the database, wherein the first user input

includes selection of one of the listed thumbnails”; “(a) upon determining the mobile device to be

the streaming destination, streaming a media content corresponding to the selected thumbnail from

the server to the mobile device over the Internet while streaming nothing from the server to any of

the media playback devices over the Internet, whereas (b) upon determining one of the media

playback devices to be the streaming destination, streaming the media content corresponding to

the selected thumbnail from the server to the determined media playback device over the Internet

while streaming progress information from the server to the mobile device in parallel to the

streaming of the media content, wherein the progress information is indicative of progress of the

streaming of the media content within a duration of the media content”; and “(a) playing back the

streamed media content on the graphical user interface of the mobile device when the streaming

is directed to the mobile device, whereas (b) displaying the progress on the graphical user interface

of the mobile device based on the progress information while playing back the streamed media




                                           Page 12 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 13 of 26 PageID #: 13




content at the media playback device when the streaming is directed to the media playback

device.”

       43.     The claims of the ‘683 Patent are not merely focused on a generic display of

content, but are rather specifically focused on the way three discrete devices (a server, a mobile

device, a media display device) interact with one another. Prior to the ‘683 Patent, these three

devices together did not interact with one another. Accordingly, inventor Koji Yodi modified their

operation to not only improve the way they worked, but also to greatly improve a user’s

experience. When a user selects the media display device as the streaming destination (as opposed

to the mobile phone), the server (at a first IP address) streams the media content to the streaming

device (at a second IP address) while also simultaneously streaming progress information to the

mobile phone (e.g., at a third IP address). This interoperation allowed control to be maintained at

the mobile phone. As further prescribed, the mobile phone user could switch the streaming again

from the streaming device (e.g., TV) to either the mobile device or another stream device (e.g.,

another TV in another room or another house altogether).

       44.     Claim 2 of the ‘683 Patent requires:

               2. A method according to claim 1, further comprising:

               (a) in response to a second user input on the graphical user interface of the mobile
       device on which the streamed media content is being played back during the streaming of
       the media content directed to the mobile device, changing the streaming destination from
       the mobile device into one of the media playback devices, whereas (b) in response to a
       third user input on the graphical user interface of the mobile device on which the progress
       is being displayed during the streaming of the media content directed to the determined
       media playback device, changing the streaming destination from the determined media
       playback device into one of the mobile device and media playback devices other than the
       determined media playback device.

       45.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,




                                          Page 13 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 14 of 26 PageID #: 14




did not disclose in a well-understood, routine, and conventional manner “(a) in response to a

second user input on the graphical user interface of the mobile device on which the streamed media

content is being played back during the streaming of the media content directed to the mobile

device, changing the streaming destination from the mobile device into one of the media playback

devices” and “whereas (b) in response to a third user input on the graphical user interface of the

mobile device on which the progress is being displayed during the streaming of the media content

directed to the determined media playback device, changing the streaming destination from the

determined media playback device into one of the mobile device and media playback devices other

than the determined media playback device.”

       46.     Claim 2 more particularly is directed to a scenario where two switches are

prescribed (in addition to a selection from independent Claim 1). In particular, media content

originally being streamed to a mobile device is first switched to being streamed to a media

playback device (e.g., a TV) in response to a second user input. Then, with a third user input, a

second switch is made to either the mobile device or another media playback device that is

different than the previous determined media playback device. Conventional technologies do not

disclose such concepts in a well-understood, routine, and conventional manner.

       47.     Claim 3 of the ‘683 Patent requires:

               3. A method according to claim 2, wherein the changing the streaming destination
       in response to the third user input includes:
               listing media playback devices other than the determined media playback device in
       the database, on the graphical user interface of the mobile device; and
               in response to selection of one of the listed media playback devices, determining
       the selected media playback device to be the streaming destination.

       48.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “listing media playback


                                          Page 14 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 15 of 26 PageID #: 15




devices other than the determined media playback device in the database, on the graphical user

interface of the mobile device” and “in response to selection of one of the listed media playback

devices, determining the selected media playback device to be the streaming destination.”

       49.     Claim 3 more particularly is directed to a scenario where two media playback

devices (e.g., connected to TVs) are prescribed. For example, one media playback device may be

located in one room and another in another room. From a mobile phone, the user can change from

the first to the second by selecting a list that is provided on the mobile phone. Conventional

technologies do not disclose such concepts in a well-understood, routine, and conventional

manner.

       50.     Claim 6 of the ‘683 Patent requires:

               6. A method according to claim 1, further comprising:
               during the streaming of the media content directed to the media playback
       device, continuously monitoring communication between the mobile device and
       the server; and
               in response to determining that the communication is not active between
       the mobile device and the server over the Internet as a result of the continuous
       monitoring, stopping the streaming of the media content directed to the media
       playback device as well as stopping the streaming of the progress information
       directed to the mobile device.

       51.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “during the streaming of

the media content directed to the media playback device, continuously monitoring communication

between the mobile device and the server” and “during the streaming of the media content directed

to the media playback device, continuously monitoring communication between the mobile device

and the server.”




                                         Page 15 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 16 of 26 PageID #: 16




       52.     Claim 6 is more particularly directed to a scenario where media is streamed to a

TV, but continuous monitoring occurs between a mobile device and the server. If communication

between the mobile device and the server is not active, two types of communication are ceased:

streaming of the media content directed to the media playback device as well as stopping the

streaming of the progress information directed to the mobile device. Conventional technologies

did not disclose such concepts in a well-understood, routine, and conventional manner.

       53.     Claim 7 of the ‘683 Patent requires:

               7. A method according to claim 1, further comprising:
               during the streaming of the media content directed to the media playback device,
       continuously monitoring communication between the media playback device and the
       server; and
               in response to determining that the communication is not active between the
       media playback device and the server over the Internet as a result of the continuous
       monitoring, stopping the streaming of the media content directed to the media playback
       device as well as stopping the streaming of the progress information directed to the
       mobile device, and then changing the streaming destination from the media playback
       device into the mobile device.

       54.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “during the streaming of

the media content directed to the media playback device, continuously monitoring communication

between the media playback device and the server” and “in response to determining that the

communication is not active between the media playback device and the server over the Internet

as a result of the continuous monitoring, stopping the streaming of the media content directed to

the media playback device as well as stopping the streaming of the progress information directed

to the mobile device, and then changing the streaming destination from the media playback device

into the mobile device.”.




                                         Page 16 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 17 of 26 PageID #: 17




       55.     Claim 7 is more particularly is directed to a scenario where media is streamed to a

TV and continuous monitoring occurs between the TV and the server. If communication between

the TV and the server is not active, the streaming to the TV is ceased and the streaming destination

is changed to the mobile device. Conventional technologies do not disclose such concepts in a

well-understood, routine, and conventional manner.

       56.     Claim 9 of the ‘683 Patent requires:

                9. A computer product embodied on a non-transitory computer-readable medium,
       the computer program product including instructions which, when executed by a processor
       of a mobile device, cause the mobile device to perform operations comprising:
                holding, in a memory of the mobile device, a database associating a mobile device
       with one or more media playback devices, wherein the mobile device and the media
       playback devices are identified by discrete IP addresses on the Internet;
                listing thumbnails of media contents stored on a server, on a graphical user
       interface, based on media content information received from the server in communication
       with the mobile device, wherein the server is identified by a discrete IP address different
       from the IP addresses of the mobile device and the media playback devices on the Internet;
       receiving a first user input on the graphical user interface, wherein the first user input
       including selection of one of the listed thumbnails;
                in response to the first user input, determining one of the mobile device and the
       media playback devices as a streaming destination with reference to the database, wherein
       the first user input includes selection of one of the listed thumbnails;
                (a) upon determining the mobile device to be the streaming destination, requesting
       the server to direct streaming of a media content corresponding to the selected thumbnail
       to the mobile device, so as to cause the server to stream the media content to the mobile
       device over the Internet while streaming nothing to any of the media playback devices over
       the Internet, whereas (b) upon determining one of the media playback devices to be the
       streaming destination, requesting the server to direct streaming of the media content to the
       determined media playback device, so as to cause the server to stream the media content
       to the determined media playback device over the Internet while streaming progress
       information to the mobile device in parallel to the streaming of the media content, wherein
       the progress information is indicative of progress of the streaming of the media content
       within a duration of the media content; and
                (a) playing back the streamed media content on the graphical user interface when
       the streaming is directed to the mobile device, whereas (b) displaying the progress on the
       graphical user interface based on the progress information when the streaming is directed
       to the media playback device.

       57.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,


                                          Page 17 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 18 of 26 PageID #: 18




did not disclose in a well-understood, routine, and conventional manner “in response to the first

user input, determining one of the mobile device and the media playback devices as a streaming

destination with reference to the database, wherein the first user input includes selection of one of

the listed thumbnails”; “(a) upon determining the mobile device to be the streaming destination,

requesting the server to direct streaming of a media content corresponding to the selected

thumbnail to the mobile device, so as to cause the server to stream the media content to the mobile

device over the Internet while streaming nothing to any of the media playback devices over the

Internet, whereas (b) upon determining one of the media playback devices to be the streaming

destination, requesting the server to direct streaming of the media content to the determined media

playback device, so as to cause the server to stream the media content to the determined media

playback device over the Internet while streaming progress information to the mobile device in

parallel to the streaming of the media content, wherein the progress information is indicative of

progress of the streaming of the media content within a duration of the media content”; and “(a)

playing back the streamed media content on the graphical user interface when the streaming is

directed to the mobile device, whereas (b) displaying the progress on the graphical user interface

based on the progress information when the streaming is directed to the media playback device.

“in response to determining that the communication is not active between the media playback

device and the server over the Internet as a result of the continuous monitoring, stopping the

streaming of the media content directed to the media playback device as well as stopping the

streaming of the progress information directed to the mobile device, and then changing the

streaming destination from the media playback device into the mobile device.”

       58.     Claim 12 of the ‘683 Patent requires:

              12. A computer program product according to claim 9, wherein the
       operations further comprise:


                                           Page 18 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 19 of 26 PageID #: 19




              (a) in response to a second user input on the graphical user interface on
       which the streamed media content is being played back during the streaming of the
       media content directed to the mobile device, changing the streaming destination
       from the mobile device into one of the media playback devices, whereas (b) in
       response to a third user input on the graphical user interface on which the progress
       is being displayed during the streaming of the media content directed to the
       determined media playback device, changing the streaming destination from the
       determined media playback device into one of the mobile device and media
       playback devices other than the determined media playback device.

       59.    Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “(a) in response to a

second user input on the graphical user interface on which the streamed media content is being

played back during the streaming of the media content directed to the mobile device, changing the

streaming destination from the mobile device into one of the media playback devices,” and “(b) in

response to a third user input on the graphical user interface on which the progress is being

displayed during the streaming of the media content directed to the determined media playback

device, changing the streaming destination from the determined media playback device into one

of the mobile device and media playback devices other than the determined media playback

device.”

       60.    Claim 12 more particularly is directed to a scenario where two switches are

prescribed (in addition to a selection from independent Claim 1). In particular, media content

originally being streamed to a mobile device is first switched to being streamed to a media

playback device (e.g., a TV) in response to a second user input. Then, with a third user input, a

second switch is made to either the mobile device or another media playback device that is

different than the previous determined media playback device. Conventional technologies do not

disclose such concepts in a well-understood, routine, and conventional manner.


                                         Page 19 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 20 of 26 PageID #: 20




       61.    Claim 13 of the ‘683 Patent requires:

                13. A computer program product according to claim 12, wherein the
                changing the streaming destination in response to the third user input
                includes:
           listing media playback devices other than the determined media playback
       device in the database, on the graphical user interface; and
           in response to selection of one of the listed media playback devices, determining
       the selected media playback device to be the streaming destination.


       62.    Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “listing media playback

devices other than the determined media playback device in the database, on the graphical user

interface” and “in response to selection of one of the listed media playback devices, determining

the selected media playback device to be the streaming destination.”

       63.    Claim 13 more particularly is directed to a scenario where two media playback

(e.g., connected to TVs) are prescribed. For example, one media playback device may be located

in one room and another in another room. From a mobile phone, the user can change from the first

to the second by selecting a list that is provided on the mobile phone. Conventional technologies

do not disclose such concepts in a well-understood, routine, and conventional manner.

       64.    Claim 16 of the ‘683 Patent requires:

               16. A media playback device, comprising:
              communication circuitry;
              a processor; and
              a memory storing a computer program including instructions which, when
        executed by the processor, cause the media playback device to perform
        operations comprising:
              receiving a streaming request from a mobile device identified by an IP
        address different from an IP address of the media playback device, through the
        communication circuitry wherein the streaming request is generated by the
        mobile device following the steps of:



                                          Page 20 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 21 of 26 PageID #: 21




                      listing thumbnails of media contents stored on a server, on a
               graphical user interface of the mobile device, based on media content
               information received from the server in communication with the mobile
               device, wherein the server is identified by an IP address different from the
               IP addresses of the mobile device and the media playback device; and
                      in response to a user input made on the graphical user interface
               wherein the user input includes selection of one of the listed thumbnails,
               generating the streaming request for streaming of a media content
               corresponding to the selected thumbnail;
               in response to the reception of the streaming request, establishing Internet
        connection with the server through the communication circuitry;
               requesting the server for streaming of the media content via the
        established connection;
               playing back the media content streamed from the server in response to the
        request; and
               in parallel to the playback of the media content, forwarding progress
        information to the mobile device through the communication circuitry, wherein
        the progress information is indicative of progress of the streaming of the media
        content within a duration of the media content.

       65.     Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “receiving a streaming

request from a mobile device identified by an IP address different from an IP address of the media

playback device”; “in response to a user input made on the graphical user interface wherein the

user input includes selection of one of the listed thumbnails, generating the streaming request for

streaming of a media content corresponding to the selected thumbnail”; “playing back the media

content streamed from the server in response to the request” and “in parallel to the playback of the

media content, forwarding progress information to the mobile device through the communication

circuitry, wherein the progress information is indicative of progress of the streaming of the media

content within a duration of the media content.”

       66.     Claim 17 of the ‘683 Patent requires:

               17. A media playback device according to claim 16, further comprising:



                                          Page 21 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 22 of 26 PageID #: 22




               during the playback of the streamed media content, continuously
       monitoring communication with the mobile device through the communication
       circuitry; and
               in response to determining that the communication is not active with the
       mobile device through the communication circuitry, stopping the playback of the
       streamed media content.

       67.    Conventional technologies, including those encountered during the prosecution

history from companies such as Google, Apple, Microsoft, Sony, LG, Comcast, AT&T, and Intel,

did not disclose in a well-understood, routine, and conventional manner “during the playback of

the streamed media content, continuously monitoring communication with the mobile device

through the communication circuitry” and “in response to determining that the communication is

not active with the mobile device through the communication circuitry, stopping the playback of

the streamed media content.”

       68.    Claim 17 is more particularly is directed to a scenario where media is streamed to

a TV and continuous monitoring occurs between the TV and the mobile device. If communication

is not active, the streaming to the TV is ceased. Conventional technologies do not disclose such

concepts in a well-understood, routine, and conventional manner.

                                          COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 9,037,683)

       69.     Kojicast incorporates by reference the above paragraphs.

       70.     Defendant has marketed its video delivery platform under its brand name

“FunimationNow,” as well as possibly other brand names. The following is a discussion of the

accused FunimationNow system. The FunimationNow system has apps for mobile communication

devices, including an app for Apple IOS operating systems and an app for Android operating

systems. The FunimationNow app supports casting features, enabling a user to watch a selected




                                         Page 22 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 23 of 26 PageID #: 23




media content item on the mobile communication device or “casted” to one or more media

playback devices.

        71.     Defendant has directly infringed, and continues to directly infringe one or more

claims of the ‘683 Patent, including at least Claims 1-3, 6-7, 9, 12-13, and 16-17 (“Asserted

Claims”), in this judicial district and elsewhere in Texas, literally and/or under the doctrine of

equivalents, by or through making, using, importing, offering for sale and/or selling one or more

versions of the accused systems during the pendency of the ‘683 Patent.

        72.     In addition, should the accused systems be found to not literally infringe the claims

of the ‘683 Patent, the accused systems would nevertheless still infringe one or more claims of the

‘683 Patent, including at least the Asserted Claims, under the doctrine of equivalents. More

specifically, the accused system performs substantially the same function (providing alternative

viewing screens for viewing media content), in substantially the same way (via a software switch

on a mobile phone) to yield substantially the same result (a changeable view of a streamed media

content). Defendant would thus be liable for direct infringement under the doctrine of equivalents.

        73.     Defendant has also indirectly infringed and continues to indirectly infringe one or

more claims of the ‘683 Patent, including at least the Asserted Claims, in this judicial district and

elsewhere in the Texas by, among other things, actively inducing the using, offering for sale,

selling, and/or importing Defendant’s systems. Defendant’s customers who purchase and use such

Defendant’s app directly infringe one or more of the above identified claims of the ‘683 Patent in

violation of 35 U.S.C. § 271. Defendant directly and/or indirectly intentionally instructs its

customers to infringe through training videos, demonstrations, brochures, installation and/or user

guides such as those located at one or more of the following:


    •    https://www.youtube.com/watch?v=VNQ2ctoFdAw


                                           Page 23 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 24 of 26 PageID #: 24




    •    https://itunes.apple.com/us/app/funimationnow/id1075603018?mt=8
    •    https://play.google.com/store/apps/details?id=com.Funimation.FunimationNow&hl=en_
         US
    •    https://www.funimation.com/forum/topic/10476/funimationnow-mobile-app-
         chromecast-issues-and-feedback/10
    •
        74.     Defendant also indirectly infringed and continues to indirectly infringe one or

more claims of the ‘683 Patent, including at least the Asserted Claims, in this judicial district and

elsewhere in the Texas by, among other things, contributing to the direct infringement by others

including, without limitation customers use the accused systems, by making, offering to sell,

selling and/or importing into the United States, a component of a patented machine, manufacture

or combination, or an apparatus for use in practicing a patented process, constituting a material

part of the invention, knowing the same to be especially made or especially adapted for use in

infringing the ‘683 Patent and not a staple article or commodity of commerce suitable for

substantial non-infringing use.

        75.     For example, the accused systems are a component of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patent process. Furthermore,

the system is a material part of the claimed inventions and upon information and belief is not a

staple article or commodity of commerce suitable for substantial noninfringing use. Defendant is

therefore, liable for infringement under 35 U.S.C. § 271(c).

        76.     Defendant is on notice of the ‘683 Patent since, at the latest, the service of the

original complaint. By the time of trial, Defendant will have known and intended (since receiving

such notice), that its continued actions would actively induce and contribute to actual infringement

of one or more claims of the ‘683 Patent, including at least the Asserted Claims.

        77.     Defendant may have infringed the ‘683 Patent through other products, currently

 unknown to Kojicast, utilizing the same or reasonably similar functionality, including other



                                           Page 24 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 25 of 26 PageID #: 25




versions of the accused systems. Kojicast reserves the right to discover and pursue all such

additional infringing products.

      78.        Kojicast has been damaged by Defendant’s infringement of the ’683 Patent.

                                      PRAYER FOR RELIEF
          Kojicast requests that the Court enter judgment against Defendant as follows:

          (A)    that Defendant have infringed the ‘683 Patent;

          (B)    awarding Kojicast its damages suffered as a result of Defendant’s infringement

of the ‘683 Patent pursuant to 35 U.S.C. § 284;

          (C)     enjoining Defendant, its officers, directors, agents, servants, affiliates, employees,

divisions, branches, subsidiaries and parents, and all others acting in concert or privity with it

from infringing the ‘683 Patent pursuant to 35 U.S.C. § 283;

          (D)    awarding Kojicast its costs, attorneys’ fees, expenses and interest; and

          (E)    granting Kojicast such other and further relief as the Court may deem just and

proper.

                                       DEMAND FOR JURY TRIAL
          Kojicast hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P.

          38.




                                             Page 25 of 26
Case 2:19-cv-00132-WCB Document 1 Filed 04/24/19 Page 26 of 26 PageID #: 26




Dated: April 24, 2019               Respectfully submitted,

                                   /s/ James L. Etheridge

                                   James L. Etheridge
                                   Texas State Bar No. 24059147
                                   Ryan S. Loveless
                                   Texas State Bar No. 24036997
                                   Brett A. Mangrum
                                   Texas State Bar No. 24065671
                                   Travis L. Richins
                                   Texas State Bar No. 24061296
                                   Jeffrey Huang
                                   ETHERIDGE LAW GROUP, PLLC
                                   2600 E. Southlake Blvd., Suite 120 / 324
                                   Southlake, Texas 76092
                                   Telephone: (817) 470-7249
                                   Facsimile: (817) 887-5950
                                   Jim@EtheridgeLaw.com
                                   Ryan@EtheridgeLaw.com
                                   Brett@EtheridgeLaw.com
                                   Travis@EtheridgeLaw.com
                                   Jeff@EtheridgeLaw.com
                                   Counsel for Plaintiff Kojicast




                                Page 26 of 26
